Citation Nr: 1222393	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  09-507 38	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1970 to August 1974, and from November 1974 to November 1979.  The Veteran had subsequent service in the reserve component.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A May 2009 rating decision confirmed and continued the denial of the Veteran's claim.  

The Veteran appeared at a Central Office hearing before the undersigned in March 2012.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case served in combat in Vietnam, and a DD Form 214 reflects award of the Combat Infantryman Badge (CIB) and Bronze Star Medal.  He has contended, in essence, that he injured his left knee while on active duty in the U.S. Army.  The Veteran has alleged injuring his knee while cleaning a barracks with another soldier.  He has stated that his foot was caught between objects and that his knee "popped" out of place when he moved too quickly as a result of being startled when a car backfired.  It is not indicated that the Veteran sought medical attention following this alleged incident, and there are no suggestions of a knee abnormality in the service treatment records.  

In his Central Office hearing with the undersigned, the Veteran added a contention to his claim, alleging that his knee pain had causal origins in Vietnam service in addition to the above-noted post-Vietnam episode.  While he did not specify a specific causal impetus for his left knee pain having origins in Vietnam, he did expressly state "I actually think [knee pain] has something to due with 'Nam, Vietnam, you know, serving there."  

The Veteran's military occupational specialty was that of a vehicle crewman in an Armored Cavalry Regiment, and as noted, he was awarded the CIB as due to having endured combat with enemy forces in Vietnam.  Further, the record reflects that the Veteran had been awarded the Parachutist Badge.    

With respect to current left knee pathology, the Board notes that private and VA treatment records document knee pain as having occurred in recent years.  In August 2001, a private radiographic study noted mild joint effusion with no other abnormality.  There are clinical notes assessing chondromalacia patella; however, the 2001 radiographic study indicates that this condition is not present.  More recently, in February 2010, chronic knee pain was noted and the treating VA physician assessed it as probable arthritis.  

Essentially, the Veteran has current knee complaints which have been variously assessed, and there are indications of a potential current and chronic disability.  Furthermore, as noted, the Veteran's service in Vietnam and as a parachutist.  Accordingly, a comprehensive VA orthopedic examination is necessary to address the existence of any current chronic disablement in the left knee and, if present, whether such disability is at least as likely as not related to active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board also notes that the Veteran indicated having treatment at New Hanover Hospital in Wilmington, North Carolina at various times, to include an episode between 1979 and 1980 (which is proximate to his separation from active service), as well as having been referred to Charlotte Roanoke Hospital where a physician opined that his knee condition was related to an "old injury."  The Veteran has additionally stated that he has received treatment at Presbyterian Hospital, and these records appear to be in the claims file.  

The Veteran was instructed by the undersigned to obtain copies of records from New Hanover and the Charlotte Roanoke physician if he could.  As of yet, no records have been received by VA.  The Veteran is reminded of his ability to supplement the record with evidence, and on remand, he may submit any additional evidence which may be beneficial to his claim.  Also, should he be able to identify the approximate date, name of provider, and address of the facility, after the receipt of appropriate waivers, VA should attempt to locate copies of private treatment for the left knee and associate them with the claims file.  The VA examination should be afforded following the receipt of any additional records, should they be available.  

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be asked to identify the names of providers, dates of treatment, and address of facilities where he had knee treatment.  The Veteran has identified treatment at New Hanover Hospital occurring between 1996 and 2007, as well as in 1979 or 1980, and has stated that he was diagnosed with arthritis as due to an old injury by a physician at Charlotte Roanoke Hospital.  After receipt of the appropriate waivers, these facilities (and any additionally noted facilities) should be contacted and copies of all relevant records, if available, should be added to the claims file.  If such records are not available, the record should be so reflected.  The Veteran is to be reminded of his own ability to supplement the record with additional medical evidence.  

2.  Schedule the Veteran for a VA orthopedic examination for the purposes of determining the nature and etiology of any currently present left knee disorder.  In this regard, the examiner is asked to review the Veteran's combat service history, his service as a parachutist, and the alleged "popping" of his knee in determining if it is at least as likely as not (50 percent probability or greater) that any current knee disorder had causal origins in service.  A rationale must accompany any conclusions reached in the narrative portion of the examination report.  

3.  Thereafter, re-adjudicate the claim on a de novo basis.  If the benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

